NOTICE OF ALLOWANCE

This Office action is a reply to the amendment filed on 10/19/2021. Claims 4-23 are pending. Claims 1-3 have been cancelled. No claims have been withdrawn. No new claims have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/19/2021 has been entered.

Claims 4-23 are allowed.
Claims 1-3 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 10/19/2021, in light of the claim amendments filed on the same date are persuasive. In particular, the prior art does not teach or disclose, alone or in combination, the totality of the claimed invention, including, inter alia a bridging pin including the first section configured to extend radially from the modular intersection part .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635